Citation Nr: 1540060	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-00 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right patellar tendonitis.

2.  Entitlement to an evaluation in excess of 20 percent for left patellar tendonitis.

3.  Entitlement to an evaluation in excess of 10 percent prior to August 5, 2008, and an evaluation in excess of 30 percent since August 5, 2008, for right shoulder rotator cuff tendonitis.

4.  Entitlement to an evaluation in excess of 10 percent prior to August 5, 2008, and an evaluation in excess of 20 percent since August 5, 2008, for left shoulder rotator cuff tendonitis.  

5.  Entitlement to an evaluation in excess of 10 percent prior to August 5, 2008, and an evaluation in excess of 20 percent since August 5, 2008, for degenerative joint disease (DJD) of the lumbar spine.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case has since been transferred to the RO in Pittsburgh, Pennsylvania.

In the November 2007 rating decision, the RO denied evaluations in excess of 10 percent for the Veteran's right patellar tendonitis, left patellar tendonitis, right shoulder rotator cuff tendonitis, left shoulder rotator cuff tendonitis, and DJD of the lumbar spine.  The Veteran appeals for higher evaluations.  

During the pendency of the appeal, the RO issued a September 2009 rating decision granting a 20 percent evaluation for the Veteran's DJD of the lumbar spine effective August 5, 2008; granting a 30 percent evaluation for the Veteran's right shoulder rotator cuff tendonitis effective August 5, 2008; granting a 20 percent evaluation for the Veteran's left shoulder rotator cuff tendonitis effective August 5, 2008; and denying higher evaluations for the Veteran's right patellar tendonitis and left patellar tendonitis.  The Veteran continues to appeal for higher evaluations for his DJD of the lumbar spine, right and left shoulder rotator cuff tendonitis, and right and left patellar tendonitis.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran testified before the undersigned Acting Veterans Law Judge at a December 2013 videoconference hearing.  A transcript of this hearing is in the Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The Board has previously remanded the issues on appeal.  In October 2013, the Board remanded the issues on appeal to schedule the Veteran's requested Board hearing.  In May 2014, the Board, in pertinent part, remanded the issues on appeal for additional development.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, from August 8, 2007 to June 10, 2012, the Veteran's right patellar tendonitis has been manifested by subjective evidence of pain, weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, and fatigability; and objective evidence of locking and pain with additional functional loss due to pain, fatigue, weakness, lack of endurance, and incoordination.  

2.  As of June 11, 2012, the Veteran's right patellar tendonitis has been manifested by subjective evidence of pain; and objective evidence of pain with flexion at no less than 120 degrees and extension at zero degrees; there was no evidence of instability, ankylosis, or subluxation.  

3.  Resolving all reasonable doubt in favor the Veteran, as of May 26, 2009, the Veteran's right patellar tendonitis has been manifested by slight symptoms of instability.  

4.  Throughout the appeal period, the Veteran's left patellar tendonitis has been manifested by frequent episodes of locking and pain.  

5.  Resolving all reasonable doubt in favor the Veteran, as of May 26, 2009, the Veteran's left patellar tendonitis has been manifested by slight symptoms of instability.  

6.  Resolving all reasonable doubt in favor of the Veteran, from August 8, 2007 to August 4, 2008, the Veteran's dominant right shoulder rotator cuff tendonitis has been manifested by subjective evidence of pain; and objective evidence of additional functional loss due to pain, weakness, and fatigue.  

7.  As of August 5, 2008, the Veteran's dominant right shoulder rotator cuff tendonitis has been manifested by subjective evidence of pain; and objective evidence of pain with flexion at no less than 70 degrees and abduction at no less than 60 degrees.

8.  Resolving all reasonable doubt in favor of the Veteran, from August 8, 2007 to August 4, 2008, the Veteran's non-dominant left shoulder rotator cuff tendonitis has been manifested by subjective evidence of pain; and objective evidence of additional functional loss due to pain, weakness, and fatigue.  

9.  As of August 5, 2008, the Veteran's non-dominant left shoulder rotator cuff tendonitis has been manifested by subjective evidence of pain; and objective evidence of pain with flexion at no less than 60 degrees and abduction at no less than 70 degrees.  

10.  Resolving all reasonable doubt in favor of the Veteran, from August 8, 2007 to August 4, 2008, the Veteran's DJD of the lumbar spine has been manifested by subjective evidence of pain and stiffness; and objective evidence of additional functional loss due to pain, weakness, and fatigue.

11.  Resolving all reasonable doubt in favor of the Veteran, from August 5, 2008 to June 10, 2012, the Veteran's DJD of the lumbar spine has been manifested by subjective symptoms of pain and stiffness; and objective evidence of additional functional loss due to pain, fatigue, weakness, lack of endurance, and incoordination.  

12.  As of June 11, 2012, the Veteran's DJD of the lumbar spine has been manifested by subjective evidence of pain and stiffness; and objective evidence of pain with flexion at no less than 80 degrees.  


CONCLUSIONS OF LAW

1.  From August 8, 2007 to June 10, 2012, the criteria for a 20 percent evaluation for right patellar tendonitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5024 (2015).  

2.  As of June 11, 2012, the criteria for an evaluation in excess of 10 percent for right patellar tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5024 (2015).  

3.  As of May 26, 2009, the criteria for a separate 10 percent evaluation for instability for right patellar tendonitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).  

4.  The criteria for an evaluation in excess of 20 percent for left patellar tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5258 (2015).  

5.  As of May 26, 2009, the criteria for a separate 10 percent evaluation for instability for left patellar tendonitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).  

6.  From August 8, 2007 to August 4, 2008, the criteria for a 20 percent evaluation for right shoulder rotator cuff tendonitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5201 (2015).  

7.  As of August 5, 2008, the criteria for an evaluation in excess of 30 percent for right shoulder rotator cuff tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5201 (2015).  

8.  From August 8, 2007 to August 4, 2008, the criteria for a 20 percent evaluation for left shoulder rotator cuff tendonitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5201 (2015).  

9.  As of August 5, 2008, the criteria for an evaluation in excess of 20 percent left shoulder rotator cuff tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5201 (2015).  

10.  From August 8, 2007 to August 4, 2008, the criteria for a 20 percent evaluation for DJD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).  

11.  From August 5, 2008 to June 10, 2012, the criteria for a 40 percent evaluation for DJD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).  

12.  As of June 11, 2012, the criteria for an evaluation in excess of 20 percent for DJD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied for the increased evaluation claim in a September 2007 letter.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in September 2007, May 2009, June 2012, and July 2014.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Higher Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  

See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).

	Right and Left Patellar Tendonitis

The Veteran is seeking higher evaluations for his right and left patellar tendonitis.  At his December 2013 Board hearing, the Veteran testified that he experienced constant bilateral knee pain, stiffness, and instability.  He was unable to walk long distances.  He felt that his knees "buckle a lot" and when he walked he needed to be "near things or been around people who have the ability to grab me."  He used knee braces and sought active knee braces.  He said that he had surgery on his left knee to repair a torn meniscus in 2007.  

The Veteran's right patellar tendonitis has been currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5024, effective November 5, 2005, for painful or limited motion of the knee.  

The Veteran's left patellar tendonitis has been currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5258, effective August 8, 2007, for dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).

Under Diagnostic Code 5024, tenosynovitis is to be rated as degenerative arthritis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which in turn is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

According to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Diagnostic Codes 5260 and 5261 provide for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  Id.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a , Diagnostic Code 5258.  A higher evaluation is not available under this Diagnostic Code.  

At a September 2007 VA examination, the Veteran reported his current bilateral knee symptoms.  The VA examiner noted that the Veteran's pain was elicited by physical activity and walking and relieved by rest and medication.  Upon objective evaluation, the VA examiner found that the Veteran's right and left knees did not show signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  The right knee revealed "locking" and pain, but no genu recurvatum or crepitus.  The left knee revealed "locking", pain and crepitus, but no genu recurvatum.  The Veteran had a normal gait and posture and did not require an assistive device for ambulation.  Motor and sensory function were normal.  The right and left lower extremities reflexes revealed a +1 knee and ankle jerk.  The stability tests of the right and left knee were normal.  The medial and lateral meniscus test of the right and left knee were normal.  Range of motion testing revealed right and left knee flexion at 100 degree with pain at 100 degrees and right and left knee extension at zero degrees with pain at zero degrees.  Following repetitive use testing, the VA examiner found joint function was additionally limited bilaterally due to pain, fatigue, weakness, and lack of endurance.  No additional limitation in range of motion upon repetitive use testing by degrees was found bilaterally.  Bilateral knee x-ray findings were normal.  The VA examiner continued the Veteran's diagnosis of right and left patellar tendonitis.  The VA examiner noted that the Veteran's daily activity was affected by pain with walking.  

At a May 2009 VA examination, the Veteran reported his current bilateral knee symptoms.  The VA examiner noted that the Veteran had a left knee meniscus tear in May 2007 with residuals of pain.  Upon objective evaluation, the VA examiner found that the Veteran had normal posture and a limping gait.  The Veteran required use of a cane for ambulation, which also assisted him with his bilateral knee pain.  The VA examiner found tenderness and guarding of movement, but no edema, effusion, weakness, redness, heat, subluxation, locking pain, genu recurvatum, or crepitus bilaterally.  Motor and sensory function were normal.  The right and left lower extremities reflexes revealed a +1 knee jerk and absent ankle jerk.  Stability testing could not be performed due to guarding and extreme pain.  Range of motion testing revealed right knee flexion at 80 degrees with pain at zero degrees and right knee extension at zero degrees with pain at 80 degrees; and left knee flexion at 70 degrees with pain at zero degrees and left knee extension at zero degrees with pain at 70 degrees.  Following repetitive use testing, the VA examiner found joint function was additionally limited bilaterally due to pain, fatigue, weakness, lack of endurance, and incoordination.  No additional limitation in range of motion upon repetitive use testing by degrees was found bilaterally.  X-rays showed no significant abnormality of the right knee and normal findings of the left knee.  The VA examiner diagnosed the Veteran with bilateral patellar tendonitis.  The VA examiner noted that the Veteran's bilateral knees prevented him from running, limited standing and walking to 20 to 60 minutes with periodic resting, and that he avoided kneeling, squatting, and stairs.  

A January 2010 VA treatment record documents that the Veteran had fallen in November 2009 and continued to experience swelling and pain.  He was ambulating with crutches.  A September 2010 VA treatment reflects that the Veteran fell down the stairs the night before.  In April 2011, the Veteran continued to experience bilateral knee pain and was ambulating with a cane.  See April 2011 VA treatment record.  

At a June 2012 VA examination, the Veteran reported current symptoms of flare-ups of pain impacting his ability to bend, stand, and move.  The Veteran occasionally used a cane for assistance.  Upon objective evaluation, the Veteran found no tenderness or subluxation.  The Veteran had normal muscle strength testing results and joint instability testing results.  The VA examiner found that the Veteran's left knee had a meniscal tear, frequent episodes of joint "locking" and frequent episodes of joint pain.  The Veteran had a meniscectomy in September 2007 with residuals of pain, giving way, stiffness, and locking up.  Range of motion testing revealed right and left knee flexion at 120 degrees with pain at 120 degrees and right and left knee extension at zero degrees with pain at zero degrees.  Following repetitive use testing, there was no additional limitation in range of motion bilaterally.  The VA examiner found functional loss exhibited by pain on movement bilaterally.  The Veteran did not report for his diagnostic testing and the diagnosis remained the same.  The VA examiner noted that the Veteran's bilateral patellar tendonitis impacted his ability to work as he had pain with walking.  

At a July 2014 VA examination, the Veteran reported his current symptoms of bilateral knee pain with intermittent flare-ups from prolonged walking, standing, squatting, and kneeling.  He had one knee brace that he switched off and used daily while working.  The Veteran worked full-time for an online retailer closing and taping up boxes.  Upon objective evaluation, the VA examiner found that the Veteran had bilateral knee tenderness, but no subluxation.  His muscle strength and joint stability testing was normal.  The Veteran had a meniscal tear in his left knee with frequent episodes of joint "locking", and frequent episodes of joint pain.  Following his 2007 left knee meniscectomy, he had residuals of pain, giving out, and locking.  Range of motion testing revealed right and left knee flexion at 140 degrees with pain at 140 degrees and right and left knee extension at zero degrees without pain.  Following repetitive use testing, there was no additional limitation in range in motion bilaterally.  The VA examiner found no functional loss bilaterally.  The VA examiner found that the Veteran would experience 5 to 10 degrees of additional limitation of flexion and extension and increased loss in functionality during flare-ups or repetitive use.  X-rays showed bilateral knee DJD, but no evidence of patellar subluxation.  The VA examiner diagnosed the Veteran with bilateral patellar tendonitis and bilateral knee DJD and found no impact on the Veteran's ability to work.  

Based on a careful review of all of the evidence, the Board finds that, resolving all reasonable doubt in favor of the Veteran, from August 8, 2007 (date of the Veteran's increased rating claim) to June 10, 2012, the Veteran's right patellar tendonitis warrants a 20 percent evaluation.  The Board finds that during that period, the Veteran has demonstrated that a 20 percent evaluation is warranted for functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); Deluca, 8 Vet. App at 204-7.  The September 2007 and May 2009 VA examiners both found that the Veteran had additional limitation of joint function due to pain, fatigue, weakness, lack of endurance, and incoordination.  Indeed, the Veteran reported having problems with prolonged walking or standing, needing to periodically rest and avoiding kneeling, squatting, and stairs.  However, when evaluated by VA on June 11, 2012, the Veteran's functional loss was exhibited only by pain and an impact on his ability to work from pain with walking.  Moreover, his July 2014 VA examination reported no functional loss or impact on the Veteran's ability to work.  

Based on these findings, the Board concludes that the Veteran's right knee symptomatology more nearly approximates an increased 20 percent evaluation, effective August 8, 2007 to June 10, 2012, in accordance with the factors discussed in Deluca.  The Veteran's right patellar tendonitis does not warrant an evaluation higher than 20 percent evaluation as there is no evidence, during that period, of limitation of flexion to 15 degrees or limitation of extension to 20 degrees.  

An evaluation higher than 10 percent is not warranted from June 12, 2012 to the present because the evidence establishes that during that period, the Veteran's right knee manifests symptoms of limitation of flexion at no less than 120 degrees with pain and limitation of extension at zero degrees with pain.  The June 2012 VA examiner found functional loss only due to pain on movement, which is already encompassed by his 10 percent evaluation for painful motion.  Thus, the Board concludes that the Veteran's right knee, during that period, warrants a 10 percent evaluation, but no higher.  

With regard to the Veteran's left patellar tendonitis, the Board reiterates that Diagnostic Code 5258 does not provide for an evaluation higher than 20 percent.  As such, the Board has considered whether a higher evaluation is warranted under another applicable diagnostic code.  However, the evidence does not reflect that the Veteran had a limitation of flexion limited to 15 degrees or a limitation of extension limited to 20 degrees under either Diagnostic Codes 5260 or 5261.  Indeed, the Veteran's left knee flexion was no less than 70 degrees and extension was zero degrees throughout the entire appeal period.  The Board concludes that the Veteran's left patellar tendonitis does not warrant an evaluation in excess of 20 percent.  

Throughout the appeal period, for both the Veteran's right and left knees, there is no evidence of ankylosis (Diagnostic Code 5256), recurrent subluxation (Diagnostic Code 5257), or impairment of tibia and fibula (Diagnostic Code 5262).  Thus, consideration of a higher evaluation under applicable diagnostic code are not warranted for either knee.  

Nevertheless, the Board has considered whether the Veteran warrants a separate evaluation for his right and left knee patellar tendonitis.  A separate evaluation is available for a showing of lateral instability.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  

The Board finds that the Veteran is competent to report his bilateral knee symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  During his December 2013 Board testimony, the Veteran reported symptoms of bilateral knee instability, including knee buckling and falling down, and regular use of assistive devices, including a cane and knee braces.  Furthermore, at his VA examinations, the Veteran consistently reported symptoms of giving way.  VA treatment records in 2010 and 2011 also document two incidents of the Veteran falling down.  Although, none of the VA examiner's found objective evidence of instability, the Board finds significant that the May 2009 VA examiner was unable to perform instability testing due to guarding and extreme pain.  As the Veteran is able to function at work without limitations, except for daily use of a knee brace, the Board finds that the Veteran's instability symptoms are no more than slight.  Therefore, the Board concludes that a separate 10 percent evaluation for right knee instability and a separate 10 percent evaluation for left knee instability is warranted.  

Entitlement to an extraschedular rating will be considered below.  

	Right and Left Shoulder Rotator Cuff Tendonitis

The Veteran is seeking higher evaluations for his right and left shoulder rotator cuff tendonitis.  During his December 2013 Board hearing, the Veteran testified that although his right shoulder is rated at a higher evaluation than his left shoulder, they manifest the same symptoms.  The Veteran explained that his bilateral shoulder rotator cuff tendonitis impacted his ability to lift and hold things.  He said he could barely lift up his kids past his chest; and he was unable to hold them for prolonged periods of time.  Most of the time, the Veteran said that he avoided holding them unless he was sitting, because he had problems losing strength in his shoulders and arms and he feared dropping them.  He reported having a little more flexibility in his left shoulder than his right shoulder.  The Veteran reported that normally, he could lift his arms "maybe halfway, quarter way up;" but, during a flare-up he said he could "barely lift it."  

The Veteran's right shoulder rotator cuff tendonitis has been currently evaluated as 10 percent disabling, effective November 5, 2005, and 30 percent disabling, effective August 5, 2008, under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201.  

Handedness for the purpose of a dominant extremity rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69 (2015).  In this case, the evidence (e.g., September 2007 VA examination) shows that the Veteran is right-handed.  Consequently, for rating purposes, the right shoulder is the major upper extremity and the left shoulder is the minor upper extremity.

As previously discussed above, under Diagnostic Code 5024, tenosynovitis is to be rated as degenerative arthritis based on limitation of motion of the affected part.  

Limitation of motion of the arm is rated under Diagnostic 5201.  Pertinent to the major upper extremity, a 20 percent rating is assigned for limitation of motion of the arm to shoulder level.  A 30 percent rating is assigned for limitation of motion of the arm midway between side and shoulder level.  A 40 percent rating is assigned for limitation of the arm to 25 degrees from the side.  Pertinent to the minor upper extremity, a 20 percent evaluation is assigned for limitation of motion of the arm to shoulder level.  A 20 percent evaluation is assigned for limitation of motion of the arm midway between side and shoulder level.  A 30 percent rating is assigned for limitation of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion of the shoulder is from 0 to 180 degrees of flexion, from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2015).

As there is no evidence of ankylosis of the shoulder or impairment of the humerus, clavicle or scapula, the Diagnostic Codes pertaining to such impairments are not applicable for either the right or left shoulder.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2015).

At a September 2007 VA examination, the Veteran reported current symptoms of bilateral shoulder pain, which radiated to his neck and impacted his ability to lift and raise his arms.  Upon objective evaluation, the VA examiner found that his right hand was dominant.  No edema, effusion, weakness, tenderness, redness, heat, locking, giving way, lack of endurance, fatigability, subluxation, or guarding of movement was found bilaterally.  Range of motion testing revealed right and left shoulder flexion at 150 degrees with pain at 150 degrees, right and left shoulder abduction at 150 degrees with pain at 150 degrees, right and left shoulder external rotation at 75 degrees with pain at 75 degrees, and right and left shoulder internal rotation at 75 degrees with pain at 75 degrees.  Following repetitive use testing, the VA examiner found right and left shoulder joint function was additionally limited by pain, fatigue, and weakness.  There was no additional limitation in range of motion by degrees.  X-ray findings were normal bilaterally.  The VA examiner diagnosed the Veteran with right and left shoulder rotator cuff tendonitis.  

At a May 2009 VA examination, the Veteran reported his current bilateral shoulder symptoms.  The Veteran was able to function with medication.  His bilateral shoulder symptoms impacted his ability to lift his arms above shoulder level, caused pain when lifting his daughter, and made him unable to perform overhead work.  Upon objective evaluation, the VA examiner found tenderness and guarding of movement, but no edema, effusion, weakness, redness, heat, or subluxation bilaterally.  Range of motion testing revealed right shoulder flexion at 70 degrees with pain at zero degrees, abduction at 60 degrees with pain at zero degrees, external rotation at 35 degrees with pain at zero degrees, and internal rotation at 35 degrees with pain at zero degrees; and left shoulder flexion at 60 degrees with pain at zero degrees, abduction at 70 degrees with pain at zero degrees, external rotation at 35 degrees with pain at zero degrees, and internal rotation at 25 degrees with pain at zero degrees.  Following repetitive use testing, the VA examiner found right and left shoulder joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination.  There was no additional limitation in range of motion by degrees.  X-ray findings were normal bilaterally.  The Veteran was diagnosed with bilateral rotator cuff tendonitis.

At a June 2012 VA examination, the Veteran reported flare-ups of bilateral shoulder symptoms of loss of strength and weakness.  Upon objective evaluation, the VA examiner found that the Veteran had no tenderness, guarding, ankylosis, subluxation, or impairment of clavicle or scapula bilaterally.  His muscle strength testing results were normal.  Rotator cuff conditions tests were negative.  Range of motion testing revealed right and left shoulder flexion at 160 degrees with pain at 160 degrees and right and left shoulder abduction at 160 degrees with pain at 160 degrees.  Following repetitive use testing, there was no additional limitation in range of motion bilaterally.  No functional loss or functional impairment was found.  Diagnostic testing documented arthritis.  The Veteran was diagnosed with bilateral shoulder strain.  

At a July 2014 VA examination, the Veteran reported bilateral shoulder pain with intermittent flare-ups of pain with lifting objects.  Upon objective evaluation, the VA examiner found tenderness, but no guarding or ankylosis bilaterally.  The Veteran had normal muscle strength testing results and negative test results for instability, dislocation, or labral pathology bilaterally.  He had a positive empty can test of the shoulder.  An MRI revealed mild DJD of the acromioclavicular (AC) joint of the right shoulder.  Range of motion testing revealed right shoulder flexion at 120 degrees with pain 120 degrees and abduction at 110 degrees with pain at 110 degrees; and left shoulder flexion at 135 degrees with pain at 135 degrees and abduction at 110 degrees with pain at 110 degrees.  Following repetitive use testing, there was no additional limitation in range of motion bilaterally.  Due to flare-ups or repetitive use over time, the VA examiner found that it would be expected that the Veteran would have an increased loss in functionality or range of motion by an additional 5 to 10 degrees throughout.  The VA examiner found that the Veteran had functional loss bilaterally exhibited by less movement than normal and pain on movement.  The Veteran was diagnosed with left and right shoulder rotator cuff tendonitis and right shoulder mild DJD of the AC joint.  No impact to his ability to work was found.  

Based on a careful review of all of the evidence, the Board finds that, resolving all reasonable doubt in favor of the Veteran, from August 8, 2007 to August 4, 2008, the Veteran's right and left shoulder rotator cuff tendonitis warrants a higher 20 percent evaluation based on functional loss.  At the September 2007 VA examination, the evidence demonstrates that the Veteran's right and left shoulder manifested additional functional loss due to pain, fatigue, and weakness upon repetitive use.  See Mitchell, 25 Vet. App. at 38-43; Deluca, 8 Vet. App at 204-7.  The Veteran reported competent and credible symptoms of pain, fatigue and a loss of strength with lifting and raising his arms which are consistent with the objective findings.  Therefore, the Board concludes that, prior to August 5, 2008, the Veteran's right and left shoulder rotator cuff tendonitis more nearly approximate a 20 percent evaluation.  

However, as of August 5, 2008, the Veteran's right shoulder rotator cuff tendonitis does not warrant a higher 40 percent evaluation.  The evidence does not demonstrate that the Veteran's right arm is limited to 25 degrees from his side.  Indeed, the Veteran's right shoulder demonstrates significant improvement in his range of motion at his more recent June 2012 VA examination (flexion at 160 degrees and abduction at 160 degrees) and July 2014 VA examination (flexion at 120 and abduction at 110 degrees) with no evidence of functional loss.  Thus, the Board finds that the Veteran's right shoulder is no more than 30 percent disabling as of August 5, 2008.  

In addition, as of August 5, 2008, the Veteran's left shoulder rotator cuff tendonitis does not warrant a higher 30 percent evaluation.  The evidence does not that the Veteran's left arm is limited to 25 degrees from his side.  Indeed, the Veteran's left shoulder demonstrates significant improvement in his range motion at his more recent June 2012 VA examination (flexion at 160 degrees and abduction at 160 degrees) and July 2014 VA examination (flexion at 135 degrees and abduction at 110 degrees) with no evidence of functional loss.  Thus, the Board finds that the Veteran's left shoulder is no more than 20 percent disabling as of August 5, 2008.  

The Board acknowledges that the Veteran disputes his higher 30 percent evaluation for his right shoulder and 20 percent evaluation for his left shoulder, because they manifest the same level of severity.  However, the rating criteria provides for no higher than a 20 percent evaluation for limitation of motion of the arm midway between side and shoulder level for a minor upper extremity.  Therefore, even if the Veteran's left shoulder exhibits the same or similar decreased limitation of range of motion as his right shoulder, as the non-dominant shoulder, the rating criteria evaluates his left shoulder differently.  

Entitlement to an extraschedular rating will be considered below.  

	DJD of the Lumbar Spine

The Veteran is seeking a higher evaluation for his DJD of the lumbar spine.  During his December 2013 Board hearing, the Veteran testified that he had trouble sitting up and spent most days hunched over.  He had difficulty walking for prolonged periods of time, especially around stores, and had to sit down to rest.  If he stood up straight, he would eventually experience "a lot of pain."  He reported problems sleeping and waking up during the night due to the discomfort and back pain.  He said he had trouble getting out of bed.  He complained of radiating pain into his extremities at times, but mostly experienced pain in the center of his back.  The Veteran said that he used a back brace and that he currently worked opening boxes in a warehouse.  He said he did not have to do too much moving and he was able to sit down as needed.  He reported his back problems impacted any activity that involved prolonged walking or standing.   

The Veteran's DJD of the lumbar spine has been currently evaluated as 10 percent disabling, effective November 5, 2005, and 20 percent disabling, effective August 5, 2008, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body contour fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

At a September 2007 VA examination, the Veteran reported his current lumbar spine symptoms.  The Veteran reported being able to function with medication and needing assistance from his girlfriend to get out of bed.  Upon objective evaluation, the VA examiner found that the Veteran had a normal head position with symmetry in appearance and normal curvatures of the spine.  There was no muscle spasm, tenderness, or ankylosis noted.  Straight leg raising test was negative bilaterally.  Range of motion testing of the thoracolumbar spine revealed flexion at 75 degrees with pain at 75 degrees, extension at 20 degrees with pain at 20 degrees, right and left lateral flexion at 20 degrees with pain at 20 degrees, and right and left rotation at 20 degrees with pain at 20 degrees.  Following repetitive use testing, the VA examiner found that the Veteran's thoracolumbar spine function was additionally limited by pain, fatigue, and weakness.  There was no additional limitation in range of motion by degrees.  No intervertebral disc syndrome (IVDS) was found.  The VA examiner diagnosed the Veteran with degenerative arthritis of the spine.  The VA examiner noted that the Veteran's DJD of the lumbar spine caused pain with walking.  

At a May 2009 VA examination, the Veteran reported his current lumbar spine symptoms.  He did not report any associated neurologic symptoms.  He reported having incapacitating episodes once a month for one to two days.  He said he experienced pain with all bending, had to move every 30 to 60 minutes to stretch his back, and could not lift, do sports, run or perform impact activities.  He also had difficulty with picking up dropped items.  Upon objective evaluation, the VA examiner found that the Veteran had tenderness of the entire bilateral thoracic and lumbar paraspinal muscles, but no muscle spasm or ankylosis.  Straight leg raising test was negative bilaterally.  The head position was normal, but the VA examiner found symmetry of spinal motion with abnormal curves of the spine of flat lumbar curve.  No IVDS was noted.  Range of motion testing of the thoracolumbar spine revealed flexion at 55 degrees with pain at zero degrees, extension at 20 degrees with pain at 0 zero degrees, right lateral flexion at 15 degrees with pain at zero degrees, left lateral flexion at 20 degrees with pain at zero degrees and right and left rotation at 10 degrees with pain at zero degrees.  Following repetitive use testing, the VA examiner found that the Veteran's thoracolumbar spine function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination.  There was no additional limitation in range of motion by degrees.  The VA examiner diagnosed the Veteran with DJD of the lumbar spine.  

At a June 2012 VA examination, the Veteran described experiencing flare-ups which impacted his ability to move and having pain with movement.  Upon objective evaluation, the VA examiner found no guarding, muscle spasm, localized tenderness, or muscle atrophy.  The Veteran had normal muscle strength testing, sensory examination, and reflexes examination results.  Straight leg raising test was negative bilaterally.  The VA examiner found no evidence of radiculopathy or IVDS.  The VA examiner noted that the Veteran used a cane occasionally for assistance.  Due to his back and knees, the VA examiner found that the Veteran's posture and gait sometimes had a limp.  Range of motion testing of the Veteran's thoracolumbar spine revealed flexion at 90 degrees with pain at 90 degrees, extension at 30 degrees with pain at 30 degrees, right and left lateral flexion at 30 degrees with pain at 30 degrees, and right and left rotation at 30 degrees with pain at 30 degrees.  Following repetitive use, the VA examiner found that the Veteran had no additional limitation in range of motion, functional loss or functional impairment.  The VA examiner found that the Veteran's diagnosed lumbar spine DJD impacted the Veteran's ability to work as he had pain with ambulating.  

At a July 2014 VA examination, the Veteran reported experiencing intermittent flare-ups of sharp, pulsating, or throbbing pain with prolonged walking, prolonged standing, and laying on his back, which required him to stop to take breaks and to lay on his sides.  Upon objective evaluation, the VA examiner found localized tenderness, but no muscle spasm, guarding, muscle atrophy or ankylosis.  Muscle strength testing, reflexes examination, and sensory examination results were normal.  Straight leg raising tests were negative bilaterally.  The VA examiner found no radiculopathy or other neurologic abnormalities.  No IVDS was found.  Range of motion testing of the thoracolumbar spine revealed flexion at 80 degrees with pain at 20 degrees, extension at 20 degrees with pain at 20 degrees, right and left lateral flexion at 30 degrees with pain at 30 degrees, and right and left rotation at 30 degrees with pain at 30 degrees.  Following repetitive use testing, the VA examiner found that the Veteran's thoracolumbar spine had no additional limitation in range of motion.  The VA examiner found that the Veteran had functional loss exhibited by less movement than normal and pain on movement.  Due to flare-ups or repetitive use over time, the VA examiner found that it would be expected that the Veteran would have an increased loss in functionality or range of motion by an additional 5 to 10 degrees throughout.  The VA examiner noted that the Veteran worked full-time for an online retailer obtaining orders and closing and taping up boxes.  No impact to the Veteran's ability to work was found.  The VA examiner found that the Veteran was mobile and he wore a back brace while working.  

Based on a careful review of all of the evidence, the Board finds that, resolving all reasonable doubt in favor of the Veteran, from August 8, 2007 to August 4, 2008, the Veteran's DJD lumbar spine warrants a higher 20 percent evaluation for functional loss.  As discussed above, the September 2007 VA examiner found additional functional loss upon repetitive use due to pain, fatigue and weakness.  See Mitchell, 25 Vet. App. at 38-43; Deluca, 8 Vet. App at 204-7.  In addition, the Board finds that the Veteran's competent and credible statements that his DJD of the lumbar spine caused him difficulty getting out of bed, lying down, sitting, and moving is consistent with the objective findings of the VA examiner.  Therefore, the Board concludes that the Veteran's DJD of the lumbar spine more nearly approximates a 20 percent evaluation from August 8, 2007 to August 4, 2008.

In addition, the Board finds that, resolving all reasonable doubt in favor of the Vetera, a higher 40 percent evaluation for DJD of the lumbar spine from August 5, 2008 to June 10, 2012 is warranted based on functional loss.  See Mitchell, 25 Vet. App. at 38-43; Deluca, 8 Vet. App at 204-7.  The May 2009 VA examiner did find functional loss due to pain, fatigue, weakness, lack of endurance, and incoordination.  Indeed, the VA examiner objectively noted pain throughout the Veteran's range of motion.  In addition, the Veteran reported having incapacitating episodes of one to two days once a month.  Although the VA examiner made no objective findings of incapacitation, the Board concludes that the Veteran's competent and credible statements regarding his functional limitations are consistent with the objective findings.  Therefore, the Board finds that the Veteran's DJD of the lumbar spine more nearly approximates a 40 percent evaluation from August 5, 2008 to June 10, 2012.  

However, as of June 11, 2012, the Veteran's DJD of the lumbar spine does not warrant an evaluation in excess of 20 percent.  The evidence, during that period, does not demonstrate that the Veteran's DJD of the lumbar spine manifests symptoms of flexion 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Indeed, the Veteran's lumbar spine showed significant improvement at his most recent June 2012 VA examination (flexion at 90 degrees) and July 2014 (flexion at 80 degrees).  Furthermore, the Veteran reported that he worked full-time with the ability to take breaks as needed.  The Board acknowledges the Veteran's contentions that his DJD of the lumbar spine symptoms warrant a higher than 20 percent evaluation, however, in determining the actual degrees of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his lumbar spine disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2015).  As the Veteran's lumbar spine objective findings appear more consistent with a 10 percent evaluation, the Board concludes that a higher 40 percent evaluation as of June 12, 2012 is not warranted.    

	Extraschedular Consideration

The Board has considered whether the Veteran's right and left patellar tendonitis, right and left shoulder rotator cuff tendonitis, and DJD of the lumbar spine present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected bilateral knee, bilateral shoulder, and lumbar spine disabilities are manifested by symptoms of pain, locking, giving way, swelling, weakness, tenderness, fatigue, decreased motion, lack of endurance, and incoordination, which prevent or significantly impact his ability to run, walk or stand for prolonged periods of time, squat, kneel, lay down, and sleep.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

According to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents a disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.


ORDER

From August 8, 2007 to June 10, 2012, entitlement to a 20 percent evaluation, but no higher, for right patellar tendonitis is granted.  

As of June 11, 2012, entitlement to an evaluation in excess of 10 percent for right patellar tendonitis is denied.

As of May 26, 2009, entitlement to a separate 10 percent evaluation for right knee instability is granted.  

Entitlement to an evaluation in excess of 20 percent for left patellar tendonitis is denied.

As of May 26, 2009, entitlement to a separate 10 percent evaluation for left knee instability is granted.  

From August 8, 2007 to August 4, 2008, entitlement to a 20 percent evaluation, but no higher, for right shoulder rotator cuff tendonitis is granted.

As of August 5, 2008, entitlement to an evaluation in excess of 30 percent for right shoulder rotator cuff tendonitis is denied.  

From August 8, 2007 to August 4, 2008, entitlement to a 20 percent evaluation, but no higher, for left shoulder rotator cuff tendonitis is granted.

As of August 5, 2008, entitlement to an evaluation in excess of 20 percent for left shoulder rotator cuff tendonitis is denied.

From August 8, 2007 to August 4, 2008, entitlement to a 20 percent evaluation, but no higher, for DJD of the lumbar spine is granted.

From August 5, 2008 to June 10, 2012, entitlement to a 40 percent evaluation, but no higher, for DJD of the lumbar spine is granted. 

As of June 11, 2012, entitlement to an evaluation in excess of 20 percent for DJD of the lumbar spine is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


